Citation Nr: 0919693	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-16 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from July 8, 1960, to 
October 11, 1960.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO denied 
the Veteran's claim for a TDIU.  The Veteran filed a notice 
of disagreement (NOD) in January 2007, and the RO issued a 
statement of the case (SOC) in May 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

The Veteran also perfected an appeal from a November 2001 RO 
decision denying a claim for an increased rating for his 
service-connected respiratory disability; and filed an NOD 
with an August 2008 RO decision, which assigned a 60 percent 
rating for the service-connected respiratory disorder 
effective September 12, 2007.  But, in a December 2008 
letter, he withdrew these additional claims from appellate 
consideration.  See 38 C.F.R. § 20.204(c) (2008).

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of 
his right to have this evidence initially considered by the 
RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran has been granted service connection for a 
respiratory disability (rated as 60 percent disabling from 
September 12, 2007, and 30 percent disabling prior to that 
date); the competent evidence is at least evenly balanced on 
the question of whether the nature and severity of the 
Veteran's service-connected disability prevents him from 
obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.  


II.  Analysis

Under VA laws and regulations, a TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

A total disability rating may be assigned where the combined 
rating for a veteran's service-connected disabilities is less 
than total if a disabled veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).  

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  A claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  A TDIU claim is an alternate way to obtain a 
total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

In this case, the Veteran is service-connected for a 
respiratory disability; he does not have any other service-
connected disabilities.  The Veteran filed a claim for a TDIU 
in May 2006.  The service-connected respiratory disability 
has been rated as 60 percent disabling from September 12, 
2007, and 30 percent disabling prior to that date.  As will 
be explained in greater detail below, the evidence reflects 
that the Veteran has been unemployable due to his service-
connected disability throughout the appeal period.  

During the March 2009 hearing, the Veteran stated that he was 
medically retired from General Electric in 1988 and has not 
worked since.  He said that he had to stop working as because 
of his service-connected respiratory condition and a 
nonservice-connected back disability.  

In October 2006, General Electric responded to VA's request 
for employment information and confirmed that the Veteran 
received a disability retirement in April 1990.  General 
Electric did not have any additional records regarding the 
nature of the disability that resulted in the Veteran's early 
retirement; however, records from the Social Security 
Administration (SSA) reflect that the Veteran was considered 
disabled since October 1988 with a primary diagnosis of 
"disorders of the back" and a secondary diagnosis of 
"disorders of the respiratory system."  

A February 2005 private medical record from Dr. Kelly 
reflects that the Veteran was diagnosed with dyspnea, 
multifactorial with elements of restrictive lung disease, 
prior pneumothorax, and probable chronic obstructive 
pulmonary disease (COPD).  Dr. Kelly stated that he believed 
the Veteran was disabled from work.  In April 2005, Dr. Kelly 
opined that the Veteran was disabled and unemployable.  

An October 2007 VA treatment record reflects that the Veteran 
was diagnosed with sinusitis and bronchitis with underlying 
lung disease.  The VA physician stated that the Veteran was 
unemployable secondary to severe recurrent lung disease with 
recurrent infections.

In March 2009, the Veteran submitted statements from two 
individuals who helped him with household chores and caring 
for his mother.  They stated that the Veteran had severe 
breathing problems and had to wear a mask when he went 
outdoors.  They also said that the Veteran was especially 
sensitive to dust, pollen, and cleaning supplies and became 
very weak and short-winded with any physical activity.  

In sum, the evidence reflects that the Veteran is unable to 
maintain substantially gainful employment due to his service-
connected respiratory disability and his nonservice-connected 
back disability.  The remaining question is whether the 
service-connected respiratory disability, by itself, renders 
the Veteran unemployable.  In this regard, the only 
competent, probative medical opinions of record suggest that 
the Veteran is unemployable due to his service-connected 
respiratory condition even without consideration of his 
nonservice-connected back disability.  Moreover, there is no 
medical evidence or opinion to the contrary.  Considering 
both opinions as well as the Veteran's testimony and the 
remainder of the evidence, the Board finds that the record 
is, at least, evenly balanced on the question of whether the 
nature and severity of the Veteran's service-connected 
disability prevents him from obtaining and retaining 
substantially gainful employment.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU are met.


ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


